Exhibit 10.3
 
SECURED PROMISSORY NOTE
 
$750,000.00 
June 24, 2013

 
FOR VALUE RECEIVED, INSPIRED BUILDERS, INC., a Nevada corporation, located at
233 Wilshire Boulevard, Santa Monica, CA 90401 ("Maker") promises to pay to
BONAIR, LLC, a Nevada limited liability company ("Lender"), or order, at located
at 9595 Wilshire Boulevard, Suite 801, Beverly Hills, CA 90212, or at such other
place as Lender from time to time may designate in writing, the principal sum of
Seven Hundred Fifty Thousand and 00/100 Dollars ($750,000.00), as partial
payment for certain real property as set forth in the Purchase and Sale
Agreement in accordance with the terms of this secured promissory note (the
"Note").
 
1.           Interest shall accrue in arrears on the principal of this Note
outstanding from time to time at the rate of three percent (3.00%) per annum
(the "Interest Rate") from the date of this Note to and including the Maturity
Date (as defined herein) computed daily on the basis of a three hundred sixty
(360)-day year and actual days elapsed. Interest shall be made payable at the
Maturity Date.
 
2.           The entire outstanding principal balance plus accrued, unpaid
interest and any additional sums due hereunder shall be due and payable in full
on June 24, 2014 (the "Maturity Date").
 
3.           This Note is secured initially by a Mortgage and Security Agreement
(the "Mortgage") to be in first lien position, encumbering certain real and
personal property in Duval County, Florida, Assessor's Parcel No. 108760 0200.
 
4.           If Maker fails to make any payment hereunder within five (5) days
after it becomes due and payable, Maker agrees to pay to Lender a late charge
(the "Late Charge") equal to three percent (3%) of such delinquent payment as
well as interest on such delinquent payment at an annual rate equal to
twenty-five percent (25%) per annum (the "Default Rate") from the date the
payment becomes due until Maker pays in full such delinquent payment. Maker
acknowledges that in the event Maker fails to make any payment when due
hereunder, the damages to Lender would be difficult to ascertain and would
include the loss of use of funds and expenses incurred in connection with such
default, and that the Late Charge and the accrual of the Default Rate is a fair
and reasonable estimate of the loss to Lender as a result of such default.
 
5.           From and after maturity of this Note, whether by acceleration or
otherwise, all sums then due and payable under this Note, including all
principal, all accrued, unpaid interest, additional sums due hereunder and Late
Charges, shall bear interest until paid in full at the Default Rate.
 
6.           If any of the following "Events of Default" occur, the balance of
all principal and interest under this Note shall, at the Lender's option,
exercisable in its sole discretion, become immediately due and payable without
notice of default, presentment or demand for payment, protest or notice of
nonpayment or dishonor, or other notices or demands of any kind or character:
 
 
(a)
Maker fails to perform any obligation under this Note to pay principal or
interest, and does not cure that failure within five (5) calendar days after the
date when due;

 



 
(b)
Maker fails to perform any other obligation under this Note to pay money and
does not cure that failure within ten (10) calendar days after written notice
from Lender;

 



 
(c)
There occurs a breach of any representation, warranty, obligation or covenant
under any agreement between Lender and Maker or any entity controlled by,
controlling or under common control with Maker, including, without limitation,
the Mortgage and Security Agreement, Pledge and Security Agreement and
Unconditional Guarantee of Payment (collectively, the "Related Documents");

 
 
 

--------------------------------------------------------------------------------

 
 



 
(d)
Maker becomes the subject of any bankruptcy or other voluntary or involuntary
proceeding, in or out of court, for the adjustment of debtor-creditor
relationships ("Insolvency Proceeding"); or

 
 
(e)
The Note is accelerated as a result of Maker's default under any of the Related
Documents.

 
7.           All amounts payable under this Note are payable in lawful money of
the United States. Checks constitute payment only when collected. Except as
otherwise expressly provided herein, all payments made hereunder shall be
applied first to Late Charges, then to additional sums due hereunder, then to
accrued, unpaid interest until all Late Charges, additional sums and accrued,
unpaid interest are paid and finally to principal.
 
8.           If any proceeding is commenced which arises out of or relates to
this Note, the prevailing party shall be entitled to recover from the other
party such sums as the arbitrator may adjudge to be reasonable attorneys' fees
in the arbitration, in addition to costs and expenses otherwise allowed by law.
In all other situations, including any matter arising out of or relating to any
Insolvency Proceeding, Maker agrees to pay all of Lender's, Broker's and
Lender's agents costs and expenses, including attorneys' fees, which may be
incurred in enforcing or protecting Lender's, Broker's or Lender's agents rights
or interests. From the time(s) incurred until paid in full to Lender, Broker's
or Lender's agents, as applicable, all such sums shall bear interest at the
Default Rate.
 
9.           Maker agrees that the Lender may accept additional or substitute
security for this Note, or release any security or any party liable for this
Note, or extend or renew this Note, all without notice to Maker and without
affecting the liability of Maker.
 
10.         If Lender delays in exercising or fails to exercise any of its
rights under this Note, that delay or failure shall not constitute a waiver of
any of Lender's rights, or of any breach, default or failure of condition of or
under this Note. No waiver by Lender of any of its rights, or of any such
breach, default or failure of condition shall be effective, unless the waiver is
expressly stated in a writing signed by Lender. All of Lender's remedies in
connection with this Note or under applicable law shall be cumulative, and
Lender's exercise of any one or more of those remedies shall not constitute an
election of remedies. Maker hereby waives demand, presentment, protest, notice
of dishonor, suit against any party and all other requirements necessary to
charge or hold Maker on any obligation.
 
11.         This Note inures to and binds the heirs, legal representatives,
successors and assigns of Maker, Lender, Broker and Lenders' agents; provided,
however, that Lender in its sole discretion may assign or transfer all or any
portion of this Note, all without notice to, or the consent of, Maker.
 
12.         Time is of the essence with respect to every provision contained
herein in which time is a factor.
 
[CONTINUED ON FOLLOWING PAGE]
 
 
2

--------------------------------------------------------------------------------

 
 
13.         This Note shall be construed in accordance with, and governed by,
the laws of the State of Florida without reference to or application of choice
of law or conflict of law rules. The parties hereto agree that all actions or
proceedings arising in connection with this Note shall be brought exclusively in
Duval County, Florida. The aforementioned choice of venue is intended by the
parties to be mandatory and not permissive in nature, thereby precluding the
possibility of litigation between the parties with respect to or arising out of
this Note in any jurisdiction other than that specified in this Section. Each
party hereby waives any right it may have to assert the doctrine of forum non
convenient or similar doctrine or to object to venue with respect to any
proceeding brought in accordance with this Section, and stipulates that the
courts in the State of Florida shall have in personam jurisdiction and venue
over each of them for the purpose of litigating any dispute, controversy,
action, or proceeding arising out of or related to this Note. Each party hereby
authorizes and accepts service of process sufficient for personal jurisdiction
in any action against it as contemplated by this Section by registered or
certified mail, return receipt requested, postage prepaid, to its address for
the giving of notices as set forth in this Note. The prevailing party in any
dispute, controversy, action, or proceeding arising out of or related to this
Note shall be entitled to recover from the non-prevailing party reasonable
attorneys' fees and costs and expenses.
 

   
MAKER
             
INSPIRED BUILDERS, INC.,
a Nevada corporation
         
 
       
By:
MATTHEW J. NORDGREN
    Its: 
Chief Executive Officer
 

 
 
3

--------------------------------------------------------------------------------